Citation Nr: 0901669	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-09 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for atherosclerotic coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1974 to 
October 1977 and from December 1981 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, inter alia, granted service connection for 
atherosclerotic coronary artery disease at an initial 10 
percent disability rating.  
 
In November 2008, the veteran testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record.

The Board notes that it appears that the veteran has claimed 
service connection for Prinzmetal disease.  In addition, at 
his hearing, the veteran indicated that he had neuropathy 
that was due to his service-connected diabetes mellitus.  
These claims have not yet been developed and, as such, are 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected atherosclerotic coronary 
artery disease has not caused a workload of greater than 5 
metabolic equivalents (METs) but not greater than 7 METs 
which resulted in dyspnea, fatigue, angina, dizziness, or 
syncope, and there has not been evidence of cardiac 
hypertrophy or dilatation on electrocardiogram (EKG), 
echocardiogram (ECG) or x-ray.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for atherosclerotic coronary artery disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.104, Diagnostic 
Code 7005 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, private medical records, 
Social Security Administration (SSA) records, the veteran's 
testimony and lay statements have been associated with the 
record.  The veteran was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded a VA medical 
examination in March 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

At his hearing, the veteran contended that his 
atherosclerotic coronary artery disease was more severe than 
is represented by his assigned initial disability rating and 
that his condition warrants a higher rating.  The veteran 
testified that he had shortness of breath and fatigue daily, 
and that he had been taken to the hospital for chest pain 21 
or 22 times in the previous three years.  He further 
indicated that he had chest pain three to four times per 
month and that these were minor episodes.  The veteran 
testified that he was on daily medication to treat his 
service-connected heart condition and that his physicians had 
not informed him that he had any cardiac hypertrophy or 
dilation.

The veteran's atherosclerotic coronary artery disease is 
rated under Diagnostic Code 7005, pertaining to 
arteriosclerotic heart disease (coronary artery disease).  
Under Diagnostic Code 7005, arteriosclerotic heart disease 
that causes a workload of greater than 7 METs but not greater 
than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope or that requires continuous medication 
warrants a 10 percent disability rating.  Arteriosclerotic 
heart disease that causes a workload of greater than 5 METs 
but not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or that shows evidence of 
cardiac hypertrophy or dilatation on EKG, ECG or X-ray 
warrants a 30 percent disability rating.  

A January 2004 VA medical record reflects that the veteran 
underwent an exercise stress treadmill test for chest pain, 
and that the veteran had a known history of myocardial 
infarction but that it was unclear when it had occurred.  He 
demonstrated good exertional tolerance, able to achieve 10.5 
mets with normal heart rate response.  He indicated that he 
did not take beta-blockers.  No chest pain was produced 
during the test and no EKG changes suggestive of myocardial 
ischemia and no arrhythmias were observed.  The conclusions 
were that the veteran achieved a good level of METS, and that 
he had a good prognosis.  

An April 2004 VA medical record reflects that the veteran 
underwent another stress test.  The results were METS of 10.4 
after a duration of just over nine minutes; the examination 
was halted by musculoskeletal limitations.  The examiner 
noted that the baseline ECG was normal and there were non-
diagnostic changes at maximal stress.  

A September 2005 VA medical records show that the veteran had 
a graded exercise test in May 2005, which reflected METS of 
10.2 and that the veteran achieved his target heart rate.  

A March 2008 VA examination report shows that the veteran has 
experienced angina, shortness of breath, dizziness and 
fatigue as a result of his heart condition.  He had no 
syncope attacks.  The symptoms described occurred 
intermittently, as often as once per month, with each lasting 
five minutes.  The number of attacks with the previous year 
was 15.  He reported no congestive heart failure and no 
history of rheumatic hear disease.  His current treatment was 
medication, but he indicated that his symptoms were non 
responsive to therapy and treatment.  A contemporaneous chest 
x-ray was within normal limits.  The examiner noted that a 
treadmill stress test was medical contraindicated because the 
veteran reported unstable angina. He was scheduled for a 
thalium stress test later in the month.  The veteran's EKG 
test result was abnormal; the examiner noted that the 
abnormality was not due to known cardiac disease.  
Contemporaneous chest x-rays results were within normal 
limits.  The examiner estimated that his MET was 6 based upon 
the fact that the veteran indicated that his greatest 
activity was doing the laundry and the dishes, that these 
tired him and that he could not walk up two flights of 
stairs.  In an addendum provided after the veteran's 
scheduled thalium stress test, the examiner opined that the 
veteran's atherosclerotic coronary artery disease was not 
critical and he gave an estimated MET of 10.  

Based upon the evidence of record, the Board finds that the 
veteran's service-connected atherosclerotic coronary artery 
disease does not warrant a higher disability rating under 
Diagnostic Code 5003.  As noted above, in order to warrant a 
higher disability rating, it would need to be shown that the 
veteran's atherosclerotic coronary artery disease causes a 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or that shows evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray warrants a 30 
percent disability rating.  The veteran's MET measurements 
have primarily been above 10 throughout the appeals period.  
In fact, the only time an examiner estimated a MET level 
below 10 was when the March 2008 VA examiner estimated 6 
based on his activity level.  However, he adjusted this to an 
estimated MET of 10 after the veteran's stress test was 
performed.  In addition, there is no evidence that the 
veteran has had any cardiac hypertrophy or dilation.  Several 
EKGs, ECGs and x-rays have been performed over the appeals 
period, and none have shown cardiac hypertrophy or dilation.  
Finally, the Board notes that the veteran has shortness of 
breath, angina and fatigue and that he feels that these 
symptoms should warrant a higher disability rating; however, 
these symptoms are contemplated in the criteria for his 
current 10 percent disability rating.  As such, the Board 
finds that the veteran's service-connected atherosclerotic 
coronary artery disease does not warrant a higher disability 
rating under Diagnostic Code 7005.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.  

The Board has considered rating the veteran's service-
connected heart disability under other Diagnostic Codes in 
order to provide him with the most beneficial rating.  
Several of the Diagnostic Codes pertaining to disabilities of 
the cardiovascular system utilize the same criteria and thus 
would not provide a higher disability rating for the veteran.  
38 C.F.R. § 4.104, Diagnostic Codes 7000-7004, 7006, 7007 
(2008).  In addition, there is no evidence that the veteran 
has hyperthyroid heart disease or arrhythmias or has 
undergone heart surgery that would provide him with a higher 
disability rating.  38 C.F.R. § 4.104, Diagnostic Codes 7008-
7020 (2008).

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the veteran meets the criteria for 10 
percent disability ratings for his service-connected 
atherosclerotic coronary artery disease.  Fenderson, supra.

Finally, the VA schedule of ratings will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  In this case, however, 
the disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  At his hearing, the veteran indicated that he was 
unable to work; however, he indicated that his was due to his 
left wrist disability in conjunction with his heart 
condition.  There is no competent evidence that the veteran's 
atherosclerotic coronary artery disease, on its own, 
currently results in frequent hospitalizations or marked 
interference in his employment as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for his atherosclerotic 
coronary artery disease, the "benefit-of-the-doubt" rule is 
not applicable and the Board must deny his claim.  See 38 
U.S.C.A. § 5107(b).


ORDER

An initial disability rating in excess of 10 percent for 
atherosclerotic coronary artery disease is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


